Citation Nr: 1100594	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-06 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right arm/shoulder 
disability, to include as secondary to the service-connected 
residuals of a fracture of the right middle finger; index finger; 
ring finger; and hand condition, other than the residuals of 
fractured fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to February 
1953 and from October 1953 to December 1957.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In March 2009, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Cleveland RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is in 
the Veteran's claims folder.

In June 2009, the Board remanded the matter on appeal for further 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the June 2009, the Board remanded the matters of entitlement 
to service connection for a right hand condition, other than the 
residuals of fractured fingers, and for a right arm condition for 
further development.  In November 2010, the RO granted 
entitlement to service connection for a right hand condition, 
other than the residuals of fractured fingers, with an evaluation 
of 40 percent disabling effective February 1, 2007.  The service-
connected right hand condition is rated under 38 C.F.R. § 4.73 
Diagnostic Code 5399-5307.

As directed by the Board, the Veteran underwent a VA examination 
in connection with his remaining claim in August 2009.  Although 
the examiner noted that there was no other joint or extremity 
involvement associated with this hand injury, it is unclear 
whether the examiner examined the Veteran's entire right upper 
extremity or whether he limited his examination to the Veteran's 
right hand.  The Board observes that Diagnostic Code 5307 is 
assigned for injuries to Muscle Group VII which effects the 
function of the flexion of the wrist and fingers and the muscles 
arising from the internal condyle of the humerus.  38 C.F.R. 
§ 4.73.  Thus, it does not appear that the grant of service 
connection for the right hand condition also encompasses the 
remainder of the right upper extremity.  

The Board also observes that the Veteran has contended throughout 
the appeal that he is claiming service connection for a right 
arm/shoulder disability.  In particular, in a March 2007 
statement and in his September 2007 notice of disagreement (NOD), 
he indicated that he was seeking service connection for his right 
hand, arm, and shoulder.  He also testified that he was informed 
by a physician that he had "shoulder and hand syndrome" and 
currently had a stiff shoulder.  The private treatment records 
from K.P. reflect treatment for the right shoulder.

Accordingly, because there is evidence of a right shoulder 
disability and it is unclear whether the August 2009 VA examiner 
addressed the Veteran's claim for a right arm/shoulder 
disability, a remand is necessary for another VA examination.   

Accordingly, the case is REMANDED for the following action:





(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination 
to evaluate his claim for a right 
arm/shoulder disability, to include as 
secondary to the service-connected residuals 
of a fracture of the right middle finger; 
index finger; ring finger; and hand 
condition, other than the residuals of 
fractured fingers.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
and prior VA examination reports, the examiner 
should render any relevant diagnoses 
pertaining to the claim for a right 
arm/shoulder disability.  The examiner should 
evaluate any nerve, bone, muscle, ligament, 
etc. disability that might be present.  

The examiner should opine as to the 
relationship, if any, between the Veteran's 
service-connected residuals of a fracture of 
the right middle finger; index finger; ring 
finger; and hand condition, other than the 
residuals of fractured fingers and any 
diagnosed right arm/shoulder disability.  To 
the extent possible, (likely, unlikely, at 
least as likely as not) the examiner should 
opine whether a right arm/shoulder disability 
was either (a) proximately caused by or (b) 
proximately aggravated by his service-
connected residuals of a fracture of the right 
middle finger; index finger; ring finger; and 
hand condition, other than the residuals of 
fractured fingers.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the claim for entitlement to 
service connection should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

